DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.
Claims 18-20 are withdrawn. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a 3D printing apparatus, classified in B33Y30/00.
II. Claims 18-20, drawn to a 3D printing method, classified in B33Y10/00.
The inventions are independent or distinct, each from the other because:
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions II and I are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)).
 Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The invention in Group I would require a search in at least B33Y30/00 along with a unique text search. The invention in Group II would require a search in at least B33Y10/00 along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Keith Roberson on March 9, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaza et al. (hereinafter “Kaza”) (US 8,776,391 B1) in view of 3D Systems (YouTube video entitled “Figure 4: The Future of Manufacturing” published on April 19, 2016) (https://www.youtube.com/watch?v=IYTobOMuMEM).
As to claim 1, Kaza teaches a three dimensional printing system comprises:

a print engine configured to receive an empty support tray and to form a three dimensional article of manufacture onto the tray to provide a full support tray [column 4, lines 34-57]; 
a spinning apparatus including a plurality of tray holders arranged around a vertical axis of rotation including a tray holder having receiving surfaces for receiving upper datum portion of the full support tray [Figs. 3A-3C, securing tray 504 with clamp assembly 510 and 511] and a motor for rotating the tray holders about the vertical axis of rotation [Figs. 2, 3A-3C] [column 4, lines 58-67; column 5, lines 30-64; columns 6-7, lines 24-61; column 7, lines 37-672]; and 
3].
Kaza teaches an automated system for post-processing of polymeric resin molds fabricated in a stereolithography apparatus (SLA), wherein the molds are built on a tray in the SLA. Once the molds have been completely built, the trays on which the molds are built are placed onto a conveyor belt or line which transports the trays through different processing stations in the automated system for performing multiple processes [column 4, lines 3-67]. Kaza does not explicitly teach the tray including a lower planar portion and an upper datum portion, forming a three dimensional article of manufacture 
However, 3D Systems teaches a automated three dimensional printing process with the YouTube video entitled “Figure 4: The Future of Manufacturing” published on April 19, 2016. From the video, 3D Systems teaches a source of empty support trays at least some trays the tray including a lower planar portion and an upper datum portion [pdf pages 2 and 7], forming a three dimensional article of manufacture onto the lower planar portion of the tray [pdf pages 1 and 5-6], and transfer the empty support tray from the source of support trays to the print engine [pdf pages 3-5, video starts from 0:58-1:06 demonstrates the step of transfer the empty support tray from the source of support trays to the print engine].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of 3D Systems with the teachings of Kaza for the purpose of performing automated three dimensional printing processing and post processing using a transport system to convey support tray with different structure to form a three dimensional article of manufacture onto lower planar portion of the tray.
As to claim 2, 3D Systems teaches the support tray is formed from a magnetic material and the tray holder includes a magnet for securing the full support tray to the tray holder [pdf pages 2-7, video from 0:15-3:45].
As to claim 3, 3D Systems teaches the upper datum portion includes two sets of datum portions including a first set of opposed datum portions that extend along a first axis and a second set of opposed datum portions that extend along a second axis that 
As to claim 4, 3D Systems teaches the second set of datum portions are opposed with respect to a radial axis that extends from the vertical axis  [pdf pages 2-7, video from 0:15-3:45].
As to claim 5, Kaza teaches the transport system includes a first transport mechanism for moving the support tray between the print engine and the spinning system and a second transport mechanism for loading the support tray into the tray holder [column 4, lines 45-67]. 3D Systems teaches transport system includes a first transport mechanism for moving the support tray between the print engine and other processing stations [pdf pages 3-5, video from 0:15-3:45].
As to claim 6, 3D Systems teaches the second transport mechanism includes a loading arm that rotates about a single pivot axis to move the support tray from above the spinning apparatus to the tray holder [pdf pages 3-5, video from 0:15-3:45].
As to claim 7, Kaza teaches the tray holder defines a plane of orientation for the lower planar portion in the spinning apparatus, the plane of orientation has a non-zero polar angle with respect the vertical axis [Fig. 3A] [column 6-7, lines 24-6].
As to claim 8, Kaza teaches the polar angle is within a range of 30 to 60 degrees [Fig. 3A] [column 6-7, lines 24-6].
As to claim 9, Kaza teaches the polar angle is about 45 degrees [Fig. 3A] [column 6-7, lines 24-6].
As to claim 10, Kaza teaches the transport system includes a loading arm that rotates about a single axis to move the tray from above the spinner to the tray holder, the angle of rotation substantially correlates to the polar angle [Fig. 3A] [column 6-7, lines 24-6].
As to claim 11, Kaza teaches the angle of rotation is at least about 90 degrees minus the polar angle [Fig. 3A] [column 6-7, lines 24-6].
As to claim 12, Kaza teaches a three dimensional printing system comprises:
a source of empty support trays at least some trays [cleaned trays ready for creation of three dimensional article] [column 5, lines 24-29]; 
a print engine [column 4, lines 34-57]; 
a spinning apparatus including a plurality of tray holders arranged around a vertical axis of rotation and coupled to a motor system and including a tray holder having receiving surfaces [Figs. 2, 3A-3C] [column 4, lines 58-67; column 5, lines 30-64; columns 6-7, lines 24-6; column 7, lines 37-67]; 
a transport system [column 4, lines 45-67]; and 
a controller configured to: 
operate the transport system to transfer an empty support tray [column 4, lines 45-57]; 
operate the print engine to form a three dimensional article of manufacture onto the empty support tray thereby providing a full support tray [column 4, lines 34-57]; 
operate the transport system to transfer the full support tray from the print engine to the tray holder whereby a upper datum portion engages the receiving surfaces [column 4, lines 45-67]; and 

Kaza teaches an automated system for post-processing of polymeric resin molds fabricated in a stereolithography apparatus (SLA), wherein the molds are built on a tray in the SLA. Once the molds have been completely built, the trays on which the molds are built are placed onto a conveyor belt or line which transports the trays through different processing stations in the automated system for performing multiple processes [column 4, lines 3-67]. Kaza does not explicitly teach the tray including a lower planar portion and an upper datum portion, forming a three dimensional article of manufacture onto the lower planar portion of the tray, and transfer the empty support tray from the source of support trays to the print engine.
However, 3D Systems teaches a automated three dimensional printing process with the YouTube video entitled “Figure 4: The Future of Manufacturing” published on April 19, 2016. From the video, 3D Systems teaches a source of empty support trays at least some trays the tray including a lower planar portion and an upper datum portion [pdf pages 2 and 7], forming a three dimensional article of manufacture onto the lower planar portion of the tray [pdf pages 1 and 5-6], and transfer the empty support tray from the source of support trays to the print engine [pdf pages 2-4, video starts from 0:58-1:06 demonstrates the step of transfer the empty support tray from the source of support trays to the print engine].

As to claim 13, 3D Systems teaches the upper datum portion includes two sets of datum portions including a first set of opposed datum portions that extend along a first axis and a second set of opposed datum portions that extend along a second axis that is perpendicular to the first axis, the first set of datum portions is used by the transport system to hold the full support tray as it is placed into the tray holder, the second set of datum portions engaging the receiving surfaces of the tray holder [pdf pages 2-7, video from 0:15-3:45].
As to claim 14, 3D Systems teaches the second set of datum portions are opposed with respect to a radial axis that extends from the vertical axis  [pdf pages 2-7, video from 0:15-3:45].
As to claim 15, Kaza teaches the receiving surfaces of the tray holder define a non-zero polar angle of orientation of the planar portion of the support tray with respect to the vertical axis [Fig. 3A] [column 6-7, lines 24-6].
As to claim 16, Kaza teaches the polar angle is in a range of about 30 to 60 degrees [Fig. 3A] [column 6-7, lines 24-6].
As to claim 17, Kaza teaches the transport system includes a loading arm that rotates about a single axis to move the tray from above the spinner to the tray holder, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In one embodiment, the turntable 509 is configured to removably hold the tray 504 in a position such that increased centrifugal force is applied to the item 505 when the turntable 509 is rotated. In an embodiment, the tray 504 is held radially offset from the axis of rotation A-A of the turntable 509. In an embodiment, the tray 504 is held in a vertical position radially offset from the axis of rotation A-A of the turntable 509, although tray 504 may be held in other orientations. The turntable 509 includes a pair of stationary clamps 510 and a movable clamp assembly 511 to removably hold the tray 504. The stationary clamps 510 hold the tray 504 near one of the edges of the tray 504 and the movable clamp assembly 511 holds the tray 504 near the edge opposite to the edges of the tray 504 held by the stationary clamps 510. The movable clamp assembly 511 is movable between an open position and a closed position. The detailed structure and operation of the movable clamp assembly 511 will be described below, with reference to FIG. 3B and FIG. 3C.
        2 The turntable 509 of the spin chamber 507 may be configured to receive one or more trays 504. When the turntable 509 is loaded, for example, with two trays, it may be advantageously loaded on both sides of the turntable 509, to assist in the balancing of the load on the turntable 509. The operating parameters of the turntable 509 may be different depending upon the number and characteristics of the tray 504 the turntable 509 is rotating. The turntable 509 is operable to rotate in both clockwise (CW) and counter-clockwise (CCW) directions, and it is further operable to accelerate to the desired rotational speed, and to decelerate therefrom to a stop at different rates ("ramp-up time" and "ramp-down time", respectively). It may also be operable to pause for a specified "dwell time" before restarting the rotation. The tray 504 may thus be subject to rotation both in the clockwise and counter-clockwise directions, for different spin times, rotational speeds, ramp-up times, ramp-down times, and dwell times, to achieve efficient removal of excess material.
        3 FIG. 1 is a block diagram of a system 100 for automating the post-processing of items, particularly polymeric resin dental aligner molds, according to one aspect of the present invention. As mentioned above, the molds are built on a tray in the SLA. Once the molds have been completely built, the trays on which the molds are built are placed onto a conveyor belt or line (not shown) which transports the trays through different processing stations in the automated system 100 for performing multiple processes. Once the trays have completed all processes, the trays exit the system 100 onto an outgoing conveyor (not shown). One or more controllers (not shown), such as a programmable logic controller (PLC), controls the operation of the system 100.
        The conveyor line first transports the trays to a spin station 102. The spin station 102 first detects that the trays have been loaded and locks the trays into place on a turntable. Once locked into place, the trays are subject to periods of rotation in both the clockwise and counter clockwise directions at speeds up to 500 RPM. The rotation forces any liquid or semi-liquid resin to flow off the molds and the trays by centrifugal force. The liquid or semi-liquid resin is then filtered and collected in a container for re-use. The spin station will be described later in detail, with reference to FIGS. 2, 3A, 3B, and 3C